Title: To James Madison from Elbridge Gerry, 2 January 1812
From: Gerry, Elbridge
To: Madison, James


Dear Sir,Cambridge 2d Jany 1812
The Count de Crillon, son of the celebrated Duke, who beseiged Gibralter, & was famous as a great mi[li]tary character, arrived here a day or two past, & proposes to go on to Washington. He came from England in company with Captain Henry, formerly of our army; whom you probably know, is also a great military character, & in every point, truly respectable. He wishes to pay his personal respects to your Excellency, & affords me an opportunity of repeating mine in an epistolary way. Accept the unfeigned assurances of my highest estimation of your Excellency, as well as of my sincere friendship
E. Gerry
